DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 10/01/2021.
Claim 1 is cancelled.
Claims 2-21 are new. 
Claims 2-21 are pending.
Claims 2-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 2, 12 and 21 are objected to because of the following informalities:  claim recite “processing a first data transaction request that has been received, the first data transaction request associated with a first digital wallet of the plurality of digital wallets; adding a received first data transaction request, which is associated with a first digital wallet, to the data structure”. It is unclear if the “received first data transaction request, which is associated with a first digital wallet” is the same as the “a first data transaction request that has been received, the first data transaction request associated with a first digital wallet” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11200564 (“Patent Document”). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 3 of the Patent Document recites the limitations of claim 2 of the instant  application; however, claim 3 of the Patent Document differs since it further recites additional claim limitations.
Instant Application
Patent Document- 11200564
2. (New) A system comprising: electronic data storage that is configured to: 
store a data structure that holds a plurality of data transaction requests that each specify a quantity value and are associated with a type identifier; and 

3. A system comprising: at least one computer apparatus that includes electronic data storage, a transceiver, and a processing system, wherein the electronic data storage is configured to: store at least one ordered list of a plurality of data transaction requests that each include a type identifier and a quantity value; 
store a plurality of digital wallets that are each associated with at least one corresponding private cryptographic key and at least one blockchain address that has been generated based on the at least one private cryptographic key; 

store a plurality of digital wallets that are respectively associated with different client entities, each of the plurality of digital wallets respectively linked to at least one corresponding private cryptographic key and at least one identifier that has been generated based on the at least one private cryptographic key; 

a processing system comprising instructions that, when executed by at least one hardware processor included in the processing system, cause the at least one hardware processor to perform operations comprising: 

wherein the processing system includes at least one hardware processor coupled to the electronic data storage and the transceiver, and
communicating with at least one computing node of a distributed blockchain computer system that includes multiple computing nodes, each computing node storing a copy, or a portion thereof, of a blockchain of the distributed blockchain computer system; 

wherein the transceiver is configured to electronically communicate with a distributed blockchain computer system that includes multiple computing nodes, each computing node storing a copy, or a portion thereof, of a blockchain of the distributed blockchain computer system 

processing a first data transaction request that has been received, the first data transaction request associated with a first digital wallet of the plurality of digital wallets; 

wherein the processing system is configured to: receive, via the transceiver and from different remote computing devices, electronic data messages that each include data transaction requests; 

adding a received first data transaction request, which is associated with a first digital wallet, to the data structure; 

add a received first data transaction request, which is associated with a first digital wallet, to the at least one ordered list; 

processing a second data transaction request that has been received, the second data transaction request associated with a second digital wallet of the plurality of digital wallets; 

receive a second data transaction request, which is associated with a second digital wallet; 

performing a matching process that includes determining a match between at least the first data transaction request that is stored in the data structure and the second data transaction request; 

determine a match between at least the stored first data transaction request and the received second data transaction request; 

as a result of the determining of the match between: (a) generating a first hash identifier based on data included in the first digital wallet; 
(b) generating a second hash identifier based on data included in the second digital wallet;
 (c) generating a first blockchain transaction that is based on the first hash identifier and the second data transaction request and submitting, to at least one node of the distributed blockchain computing system, the generated first blockchain transaction for inclusion into the blockchain of the distributed blockchain computing system; and 
(d) generating a second blockchain transaction that is based on the second hash identifier and the first data transaction request and submitting, to at least one node of the distributed blockchain computing system, the generated second blockchain transaction for inclusion into the blockchain of the distributed blockchain computing system; 

as a result of the determining of the match between at least the stored first data transaction request and the received second data transaction request: 
(a) generate a first hash identifier based on data included in the first digital wallet, 
(b) generate a second hash identifier based on data included in the second digital wallet, 
(c) generate a first blockchain transaction that is based on the first hash identifier and the second data transaction request and submit, to at least one node of the distributed blockchain computing system, the generated first blockchain transaction for inclusion into the blockchain of the distributed blockchain computing system, and 
(d) generate a second blockchain transaction that is based on the second hash identifier and the first data transaction request and submit, to at least one node of the distributed blockchain computing system, the generated second blockchain transaction for inclusion into the blockchain of the distributed blockchain computing system, wherein new hash identifiers are generated each time a match is identified between data transaction requests and subsequently used in the generation of corresponding blockchain transactions; 

verifying that the first blockchain transaction and the second blockchain transaction have been included into the blockchain; and 

monitor the blockchain to verify that the first blockchain transaction and the second blockchain transaction have been included into the blockchain; and

based on verification that the first blockchain transaction and the second blockchain transaction have been included into the blockchain, updating at least one record of a database that is separate from the blockchain of the distributed blockchain computing system.

based on verification that the that the first blockchain transaction and the second blockchain transaction have been included into the blockchain, update at least one record of a database that is external to the distributed blockchain computing system.



Claim 3 of the patent document contains the additional elements of “wherein the transceiver is configured to electronically communicate … and … determining of the match between at least the stored first data transaction request and the received second data transaction request: … wherein new hash identifiers are generated each time a match is identified between data transaction requests and subsequently used in the generation of corresponding blockchain transactions”. The limitations are a rephrasing of the current claims or reflected in the dependent claims. For example, claims 10 and 19 recite “wherein a new hash identifier is generated for each match that is determined between the first data transaction request and another data transaction request.” 
The claims in the instant application are anticipated by the Patent Document. The claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. The instant application claims are generic to the limitations in the Patent Document. Each limitation in the instant application is fully encompassed in the Patent Document claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 14 recite “where one of the at least two cryptographic keys is a key that represents an operator of the computer system.” According to the disclosure and the only place an “operator is mentioned (¶ 62), “As part of the blockchain process, a miner's computer system may update its wallet with a mining fee associated with the transactions that have been mined for the blockchain. In certain examples, the blockchain system may be privately operated (e.g., by the operator of the exchange) and this fee may be a transaction fee charged by the exchange computing system 100 (as described above).” The disclosure makes reference to a specific “operator” but there is no disclosure support for the one of the at least two cryptographic keys is a key that represents an operator of the computer system. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 12 and 21 recite “performing a matching process that includes determining a match between at least the first data transaction request that is stored in the data structure and the second data transaction request; as a result of the determining of the match between: (a) generating a first hash identifier…(b) generating a second hash identifier … (c) generating a first blockchain transaction…; and (d) generating a second blockchain transaction”.  The claim language is unclear and indefinite. The claim is unclear whether Application is referencing the match between the two data transaction request, or whether Applicant is claiming a match is being determined in the process of “generating” the identifiers and transactions.  The claims are unclear and indefinite. Dependent claims 3-11, 13-20 are also rejected.
Claims 3 and 13 recite “wherein the first and second blockchain transactions are each generated to require at least two cryptographic keys to use outputs from the respective blockchain transactions.” The claims are unclear and indefinite. The claim is unclear as to what the “outputs” are and whether Applicant is claiming cryptographic keys use “outputs” and how theses “outputs” would be used by keys. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dvorak et al., (US 2015/0324789) teaches cryptocurrency wallets with addresses and private keys.
Benson (US 2015/0294425) teaches cryptocurrency digital wallets and blockchain transactions.
Witchey (US 2015/0332283) teaches validating transaction information to be added to a blockchain record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685